                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                             ‘O’

Case No.         2:14-cr-00684-CAS – 13                        Date     May 1, 2019
Present: The Honorable    CHRISTINA A. SNYDER
Interpreter               N/A
     Catherine Jeang                   Not Present                    Benjamin Barron, Not Present
                                                                      A. Carley Palmer, Not Present
                                                                      Lindsay Bailey, Not Present
       Deputy Clerk              Court Reporter /                        Assistant U.S. Attorneys
                                 Recorder, Tape No.
U.S.A. v. Defendant(s):   Present   Cust.    Bond       Attorneys for            Present App. Ret.
                                                        Defendants:
                                                        Charles Diamond            Not      X
                                                        Marisa Tashman             Not
Oscar Flores               Not        X                 Kaitlyn Gosewehr           Not
                                                        Melody
                                                        Drummond Hansen            Not

Proceedings:           (IN CHAMBERS) - THE GOVERNMENT’S MOTION IN LIMINE NO.
                       1 TO EXCLUDE DEFENDANT’S 2010 PROBATION VIOLATION
                       RECORDS AND FINDING (Dkt. 1619, filed on April 15, 2019)
                       [UNDER SEAL] THE GOVERNMENT’S MOTION IN LIMINE NO. 2
                       TO [REDACTED] (Dkt. 1620, filed on April 15, 2019)
                       THE GOVERNMENT’S MOTION IN LIMINE NO. 3 TO EXCLUDE OR
                       RESTRICT DEFENSE EXPERT TESTIMONY (Dkt. 1621, filed on April
                       15, 2019)
                       DEFENDANT’S MOTION IN LIMINE NO. 1 TO EXCLUDE
                       DEFENDANT’S WITHDRAWN PLEA AGREEMENT (Dkt. 1625, filed
                       on April 15, 2019)
                       DEFENDANT’S MOTION IN LIMINE NO. 2 TO EXCLUDE
                       DEFENDANT’S RESPONSE TO SERVICE OF GANG INJUNCTION
                       (Dkt. 1626, filed April 15, 2019)




 CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                             Page 1 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                           ‘O’

                    DEFENDANT’S MOTION IN LIMINE NO. 3 TO EXCLUDE 2008 PRIOR
                    CONVICTION AND UNDERLYING FACTS (Dkt. 1623, filed April 15,
                    2019)
                    DEFENDANT’S MOTION IN LIMINE NO. 4 TO EXCLUDE TEXT
                    MESSAGE EVIDENCE (Dkt. 1627, filed April 15, 2019)
                    DEFENDANT’S MOTION IN LIMINE NO. 5 TO EXCLUDE A PDF
                    DUPLICATE OF BUREAU OF PRISONS SIS FORM ON ACCOUNT OF
                    SPOLIATION OF THE ORIGINAL (Dkt. 1628, filed April 15, 2019)
                    DEFENDANT’S MOTION IN LIMINE NO. 6 TO EXCLUDE LAPD
                    FIELD IDENTITY CARDS (Dkt. 1629, filed April 15, 2019)
                    DEFENDANT’S MOTION IN LIMINE NO. 7 TO EXCLUDE ALLEGED
                    FALSE STATEMENT TO LAPD (Dkt. 1622, filed April 15, 2019)
                    [UNDER SEAL] DEFENDANT’S MOTION IN LIMINE NO. 8
                    [REDACTED] (Dkt. 1637, filed April 15, 2019)


 I.      Introduction
        In December 2014, defendant Oscar Flores and 37 co-defendants were charged in a 45-
count indictment targeting Big Hazard (“Hazard”), a criminal street gang alleged to have close
ties to the Mexican Mafia. Dkt. 1 (“Indictment”). The Mexican Mafia is a gang operating
primarily in California’s penal system. Manuel Jackson, one of Flores’ co-defendants, is
accused of controlling territory in East Los Angeles on behalf of the Mexican Mafia—territory
that includes Hazard’s gang territory. Id. at 12. Flores is accused of possessing
methamphetamine for sale in Hazard territory and of selling approximately 8.7 grams of
methamphetamine to a confidential informant. Id. at 21, 42. Specifically, the Indictment
charges Flores in Count One with Racketeer Influenced Corrupt Organizations conspiracy
(“RICO conspiracy”), in violation of 18 U.S.C. §1962(d); Count Four with conspiracy to
distribute controlled substances, in violation of 21 U.S.C. § 841; and Count Thirty-Six with
distributing at least five grams of methamphetamine in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(B)(viii) and 18 U.S.C. § 2(a). Id. at 18, 57, 93. On January 23, 2019, the Court issued an
order severing Flores’s trial and continuing his trial date. Dkt. 1467. Flores’s trial is scheduled
to commence on May 14, 2019. Dkt. 1557.
     In preparation for trial, Flores and the government have filed twelve motions in limine.
The Court held a hearing on April 29, 2019. Having carefully considered the parties’
arguments, the Court finds and concludes as follows.


CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                            Page 2 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                           ‘O’

II.      The Government’s Motion in Limine to Exclude Flores’s 2010 Probation Violation
         Records
      At trial, the government’s witnesses will testify that during a September 2010 probation
search of Flores’s home, police conducting the search: (1) found Flores in possession of a
keychain inscribed with the words “Big Hazard”; (2) found $1,200 in cash in Flores’s wallet;
and (3) found drug trafficking tools, including a digital scale covered in crystalline residue and
cameras monitoring the front and rear of Flores’s home. Dkt. 1619 (“G. MIL #1”) at 4. The
government contends that this evidence is relevant and admissible to corroborate Flores’s
association with the Hazard gang and his involvement in drug trafficking. Id.
        As a result of the probation search, Flores was arrested for violating the terms of his
probation. Dkt. 1647 at 1. At that time, Flores was subject to probation terms which required
him to stay away from known gang members and to not use or possess any narcotics or
associated paraphernalia. Dkt. 1619-2 at 23. A hearing was held on October 7, 2010, before
the Honorable William Sterling in the Superior Court for the County of Los Angeles, who
found that Flores had not violated the terms of his probation. Dkt. 1647 at 1–2. Flores intends
to introduce Judge Sterling’s finding of “no violation” at his trial because, according to Flores,
this finding undermines the government’s contention that the seized items are probative of
Flores’s association with the Hazard gang and his involvement in drug trafficking. Id. at 4.
      The government moves to exclude Judge Sterling’s finding of “no violation” on the
grounds that it is inadmissible hearsay, irrelevant, and unfairly prejudicial. Dkt. 1619. Given
the government’s representation that it does not intend to admit any evidence related to
defendant’s probation matters, the Court finds that the 2010 “no violation” ruling is irrelevant
and should not be admitted. See Fed. R. Evid. 401, 402.
       And even if Judge Sterling’s finding were relevant, the Court may nonetheless “exclude
relevant evidence if its probative value is substantially outweighed by a danger of . . . confusing
the issues [or] misleading the jury[.]” Fed. R. Evid. 403. The Court finds that offering this
evidence would confuse and mislead the jury because Judge Sterling’s ruling was made in the
narrow context of deciding whether Flores violated his parole, not whether the seized items
were probative of Flores’s involvement in a broader criminal conspiracy.
      The Court hereby GRANTS the government’s motion in limine to exclude any criminal
records offered by Flores regarding his 2010 state court probation proceedings.
III.     [UNDER SEAL] The Government’s Motion in Limine to [REDACTED]


         [REDACTED]



CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                            Page 3 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                            ‘O’

IV.      The Government’s Motion in Limine to Exclude or Restrict Defense Expert
         Testimony
      Flores intends to introduce testimony from three experts at trial. The proposed experts
and their testimony are as follows: (1) Dr. Williams Sanders, a professor of sociology and
criminology, who will testify that “Flores bears few if any of the markings of a likely gang
member”; (2) Detective William Sera, who will testify that Flores’s intercepted conversations
“have other explanations than the criminal ones proposed by the government”; and (3)
Detective Tim Gibson, who will testify that “holes, contradictions, and other flaws in the
government’s case result from failures to follow LAPD procedures and time-tested investigative
techniques that distinguish mere suspects from the guilty.” Dkt. 1650 at 1–2. The government
moves to exclude or limit the testimony of Flores’s experts. Dkt. 1621 (“G. MIL #3”).
         A.     Dr. William Sanders
       The government argues that a portion of Dr. Sanders’s testimony should be excluded
under Rule 403 as profile evidence. G. MIL #3 at 4 (citing United States v. Lui, 941 F.2d 844,
847 (9th Cir. 1991) (denouncing the use of expert testimony to establish whether a defendant
meets the profile of a drug courier as substantive evidence of the defendant’s innocence or
guilt). Flores responds that Dr. Sanders will testify that Flores was not likely to have joined a
gang because he came from an intact nuclear family, formed strong human connections, grew
up feeling safe, had interests and preoccupations as a child, and has no history of domestic
violence. Dkt. 1650 at 4. This testimony, according to Flores, is necessary to rebut the
government’s evidence that is allegedly probative of Flores’s affiliation with the Hazard gang.
Id.
       “Evidence of a person’s character or character trait is not admissible to prove that on a
particular occasion the person acted in accordance with the character or trait.” Fed. R. Evid.
404(a)(1). Here, Dr. Sanders plans to testify that Flores did not have the type of childhood or
upbringing that would normally indicate a person’s propensity to join a gang. This is
indistinguishable from profile evidence—which cannot be admitted as substantive evidence of
any defendant’s innocence or guilt.1 See Lui, 941 F.2d at 847. Although Flores contends that
Sanders’s testimony is in the same vein as typical expert testimony on indicia of gang
membership, this comparison is inapt. Dr. Sanders plans to about whether Flores possesses (or
lacks) the type of upbringing or other characteristics that fit the profile of a person who is likely

1
       Flores also argues that Dr. Sanders’s testimony is not “profile evidence” because Flores is
not charged with being a member of the Hazard gang but rather with participation in a
conspiracy with the Hazard gang. This argument is inapposite because Flores’s association
with the Hazard gang is probative of Flores’s participation in the racketeering conspiracy with
the Hazard gang.

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                              Page 4 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                         ‘O’

to join a gang. The government’s expert witness presumably plans to testify about whether
evidence gathered from the government’s investigation, such as the use of certain code words
and insignia, reflects typical indicia of active gang membership. The former is inadmissible
profile evidence, the latter is not.
       The government also moves to exclude Dr. Sanders’s noticed testimony that procedures
used by law enforcement agents to identify gang membership are deeply flawed. G. MIL #3 at
10. The government represents that it will present independent evidence of Flores’s
relationship with the Hazard gang which the jury will assess in determining whether Flores
participated in the charged conspiracies. The procedures used by law enforcement agents to
identify gang membership appear to be irrelevant to the issues in this case and should be
excluded on Rule 401 grounds.
      Next, the government moves to exclude Dr. Sanders’s noticed testimony “that association
with gang members does not necessarily bespeak membership in a gang.” Id. at 11. The
government argues that this testimony would confuse the jury because Flores is charged with
conspiring with the Hazard gang, not being a member in the gang. The Court finds that this
expert testimony should be excluded on the grounds that this testimony concerns a common-
sense notion that does not require expert illumination.
      Accordingly, the Court GRANTS the government’s motion in limine to exclude Dr.
Sanders’s expert testimony on Flores’s probability of joining the gang, law enforcement
procedures used to identify gang members, and whether associating with gang members
indicates gang membership.
         B.     Detective William Sera
       The government moves to exclude Sera’s noticed testimony because it is cumulative and
reaches conclusions on ultimate issues. In light of the Court’s ruling excluding Dr. Sanders’s
testimony, the government’s concern about the cumulative nature of Sera’s noticed testimony is
moot. And with respect to reaching conclusions on ultimate issues, Flores intends to have Sera
testify that “based on his review of the government evidence, there was no indication that Mr.
Flores participated in or had knowledge of the December 2012 controlled purchase” and that
“text message evidence [seized from Flores’s phone on his arrest] does not demonstrate that Mr.
Flores participated in the distribution of drugs or weapons.” Dkt. 1621-1 at 4. This testimony
is inadmissible under Rule 704(b) as it constitutes an “opinion about whether the defendant did
or did not have a mental state or condition that constitutes an element of the crime charged or of
a defense.” Fed. R. Evid. 704(b). “Those matters are for the trier of fact alone.” Id.
      The government also moves to exclude Sera’s noticed testimony in a supplemental expert
disclosure sent to the government on April 20, 2019. Dkt. 1659. Sera intends to provide his
opinion on topics such as the sufficiency of the government’s discovery productions, the

CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                           Page 5 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                         ‘O’

propriety of the government’s procedures when collecting and handling evidence related to this
case, the significance of cell phone data when investigating an alleged gang conspiracy, whether
the fact Flores was given a nickname is indicative of gang membership, whether Flores is
sophisticated, and whether Flores is mentioned or can be heard himself on certain audio
recordings. The Court finds that the noticed testimony described above is either irrelevant or
invades the province of the jury and must be excluded.
       However, at this juncture, the Court does not intend to exclude testimony from Sera that
directly contradicts the testimony of the government’s expert witnesses. Accordingly, the Court
reserves ruling on the admissibility of Sera’s testimony, except those portions which the Court
has explicitly excluded above, until after the government’s expert witnesses have testified at
trial.
       Accordingly, the Court GRANTS the government’s motion to exclude Sera’s testimony
on whether Flores had knowledge of the December 2012 purchase and whether the text message
evidence demonstrates that Flores participated in the distribution of drugs or weapons, as well
as the portions of the noticed testimony in the April 20, 2019 supplemental expert disclosure.
The Court reserves ruling on the remainder of the government’s motion to exclude Sera’s
testimony until after the government’s expert witnesses have testified at trial.
         C.     Detective Tim Gibson
      Flores previously filed a motion to suppress wiretap evidence from Huerta’s phone on the
grounds that Officer Menesis allegedly orchestrated the transfer of the phone from Huerta to
Flores during Huerta’s arrest. The Court denied that motion and found that, given that both
Huerta and Flores were named targets in the wiretap warrant, the manner by which the phone
was transferred from Huerta to Flores was irrelevant for purposes of determining the
admissibility of the wiretap evidence. Dkt. 1530 at 7.
       At trial, Flores intends to have Gibson testify that Officer Meneses “acted contrary to
standard investigatory practice and law enforcement procedures regarding preservation of
evidence when he handed Mr. Huerta’s phone to Mr. Flores at the time of Huerta’s arrest, and
that Officer Meneses’ actions risked the loss or tainting of potential evidence on a cell phone
that was already the subject of a wiretap in a gang investigation.” Dkt. 1621-1 at 2. Based on
this opinion, Gibson plans to testify that “on March 1, 2013, the wiretapped telephone
belonging to Francisco Huerta was conveyed by LAPD officer Meneses to manufacture
evidence against Oscar Flores to suggest his participation in a gang conspiracy and drug
distribution” and that “the proper procedure for obtaining wiretap evidence against Mr. Flores
would have been (at minimum) to request a telephonic approval from a magistrate to transfer
Mr. Huerta’s phone to Mr. Flores (followed by an appropriate written application) . . .” Id. at
2–3.


CR-484 (8/18)                          CRIMINAL MINUTES – GENERAL                         Page 6 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                           ‘O’

       The government moves to exclude this testimony on the grounds that Flores is seeking to
relitigate the suppression issue. The Court finds that the admissibility of the wiretap evidence is
a legal issue which the Court has already decided, and that Gibson’s proffered testimony is an
impermissible collateral attack on that ruling. Moreover, the Court finds Officer Meneses’s
motivations when he allegedly transferred the phone from Huerta to Flores to be irrelevant to
the issues in this case.2
        And to the extent Flores intends to elicit testimony from Gibson about “the deficiencies
and flaws in the investigation of Mr. Flores,” the Court finds this testimony to be irrelevant as
this is not a police misconduct case. See United States v. Olender, 338 F.3d 629, 638 (6th Cir.
2003) (affirming exclusion of defense expert criminologist testimony regarding purported flaws
in the investigation). To the extent Flores wishes to challenge the propriety of the government’s
investigatory techniques, he may do so through cross examination.3
      Accordingly, the Court GRANTS the government’s motion to exclude Gibson’s expert
testimony.
V.       Flores’s Motion in Limine to Exclude His Withdrawn Plea Document
      In 2016, Flores signed a written plea agreement in which he agreed to plead guilty to
Counts One and Four of the Indictment and admitted to his criminal association with the Hazard
Gang. See Dkt. 1630, Ex. B. Flores later withdrew from the plea agreement. Dkt. 1638, Ex. A.
The government acknowledges that such evidence is inadmissible under Rule 410, and
represents that it does not intend to use the plea agreement in its case-in-chief or to impeach
defendant if he offers testimony contrary to his admissions in the plea agreement’s factual basis.
Dkt. 1642 at 3. The government, however, reserves its right to use the plea agreement to rebut


2
      At hearing, counsel for Flores argued that Gibson’s testimony is necessary to contradict
the government’s contention that Flores was Huerta’s “order-taker.” The Court finds that
expert testimony about police procedures is unnecessary to establish the fact that Officer
Meneses played some role in Flores’s possession of Huerta’s phone.
3
        At hearing, counsel for Flores cited United States v. Sager, 227 F.3d 1138 (9th Cir.
2000), for the proposition that excluding evidence about flaws in the government’s
investigatory process is reversible error. However, counsel for Flores omitted the fact that
Sager concerned the district court’s curtailment of the defense counsel’s examination of the
government witness regarding investigatory details and the district court’s instruction to the jury
that it may not consider whether the investigation was flawed. Id. at 1146. Sager did not
concern the exclusion of an expert witness and is therefore inapposite.



CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                            Page 7 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                           ‘O’

any false or misleading testimony that the defense introduces at trial, such as an assertion that
Flores has consistently denied being associated with the Hazard gang. Id.
       Flores moves to prevent the government from introducing, using, or referring to the
withdrawn plea agreement for any purpose at trial. Dkt. 1625 (“F. MIL #1”) at 3. The
government argues that it may introduce otherwise inadmissible evidence “when the defendant
‘opens the door’ by introducing potentially misleading testimony.” United States v. Beltran-
Rios, 878 F.2d 1208, 1212 (9th Cir. 1989). However, the Court finds that the probative value of
this plea agreement would be substantially outweighed by unfair prejudice to Flores under Rule
403 if the government’s questioning would reveal to the jury that Flores had entered into a plea
agreement.
      Accordingly, the Court GRANTS Flores’s motion in limine to exclude his withdrawn
plea agreement. The government may not introduce, use, or refer to the withdrawn plea
agreement for any purpose at trial.
VI.      Flores’s Motion in Limine to Exclude His Response to Service of Gang Injunction
       On January 5, 2009, an LAPD Officer stopped Flores on a misdemeanor traffic warrant,
took him into custody, and booked him at the LAPD’s Jail Division. Dkt. 1626 (“F. MIL #2”)
at 3. Two hours after the stop and while Flores was still in custody, the same LAPD officer
served Flores with a copy of the Big Hazard gang injunction that had been issued two years
earlier. Id. Without reading Flores his Miranda rights or advising him of his right to counsel,
the LAPD officer delivered the injunction to Flores and told him that he could be arrested for
violating the gang injunction. Id. The LAPD form entitled “Record of Service” indicates that
Flores responded to being served with this injunction by stating “OK.” Id. There is no
information about what question or statement, if any, Flores was responding to when he said
“OK.”
       The government seeks to introduce Flores’s statement, “OK,” as evidence that—by
failing to deny his association with Hazard in response to being served with this injunction—he
has corroborated his membership with the Hazard gang. Dkt. 1651 at 2. The government
contends that this statement is relevant non-hearsay under Rule 801(d)(2) as either an admission
or an adopted admission by a party opponent. Flores seeks to exclude this evidence on the
grounds that this statement was elicited in violation of Flores’s Miranda rights and because the
document does not make it clear what Flores meant when he said “OK.” F. MIL #2 at 4.
      Rule 801 provides that, where a party manifests an adoption or belief in the truth of a
statement made by another, the manifestation may be admissible as a party admission. Fed. R.
Evid. 801(d)(2)(B). However, before admitting a statement as an adoptive admission, the court
must find that “sufficient foundational facts have been introduced for the jury to reasonably
conclude that the defendant did actually hear, understand and accede to the statement.” United

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                            Page 8 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                           ‘O’

 States v. Monks, 774 F.2d 945, 950 (9th Cir. 1985). The Court finds that there appears to be no
 foundation for Flores’s statement. There is nothing in the record indicating what Flores was
 responding to when he said “OK.” Without any information about what Flores was asked
 before he said “OK,” a jury could not reasonably conclude that Flores’s statement manifested an
 adoption of the gang injunction’s accusation that he was a member of the Hazard gang.
        The Court also finds that this statement should be be excluded at trial because Flores was
 not read his Miranda rights prior to making the allegedly incriminating “OK” statement.
 Generally, the obligation to give a Miranda warning applies only where an individual is both in
 custody and subject to interrogation. Miranda v. Arizona, 384 U.S. 436, 477-78 (1966); United
 States v. Patzer, 277 F.3d 1080, 1085 (9th Cir. 2002). It appears that Flores was in custody for
 Miranda purposes because he had only been arrested two hours earlier and was still in the
 booking process. See United States v. Crawford, 372 F.3d 1048, 1059 (9th Cir. 2004)
 (“Whether a suspect is in custody turns on whether there is a formal arrest or restraint on
 freedom of movement of the degree associated with a formal arrest.”). Next, although the
 government claims that the service of the gang injunction was merely an “administrative
 matter” and not an interrogation, this depiction is belied by the fact that the government now
 seeks to use Flores’s statement to incriminate him. If the LAPD officer’s questions were
 designed to elicit a response that would constitute either an admission or denial of Flores’s gang
 membership, Flores should have been read his Miranda rights. See United States v. Hernandez,
 476 F.3d 791, 796 (9th Cir. 2007) (“Interrogation is express questioning by the police or any
 words or actions on the part of the police . . . that the police should know are reasonably likely
 to elicit an incriminating response from the suspect.”) (internal quotation marks and citation
 omitted).
        Accordingly, the Court GRANTS Flores’s motion in limine to exclude his response to
 the service of a gang injunction. The Court reserves ruling on whether the government may use
 this evidence for impeachment purposes.
VII.      Flores’s Motion in Limine to Exclude 2008 Prior Conviction and Underlying Facts
        In 2008, Flores was convicted by a jury for possession of methamphetamine for sale.
 Dkt. 1648 at 1. The Indictment describes the conduct underlying this conviction as Overt Act
 Number 2: “On June 14, 2007, defendant FLORES possessed methamphetamine for sale in
 Hazard territory.” Dkt. 1 at 21. This conduct was allegedly committed by Flores “in
 furtherance of the [drug trafficking] conspiracy and to accomplish the objects of the
 conspiracy.” Id.
        The government intends to introduce evidence of Flores’s 2008 conviction, as well as the
 underlying conduct from June 2007, as direct evidence of Flores’s participation in the RICO
 and drug trafficking conspiracy charged in this case. Dkt. 1648 at 3. Flores moves to exclude
 this evidence on the grounds that: (1) it is over ten years old and is therefore inadmissible under

 CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                            Page 9 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                          ‘O’

 Rule 609; (2) it constitutes improper character evidence under Rule 404(b); and (3) it is unfairly
 prejudicial under Rule 403.
        The Court finds Flores’s arguments to be unavailing. Rule 404(b) precludes evidence of
 a crime to “prove a person’s character in order to show that on a particular occasion the person
 acted in accordance with the character.” Fed. R. Evid. 404(b). Rule 609 sets out certain rules
 and limitations for “attacking a witness’s character for truthfulness by evidence of a criminal
 conviction.” Fed. R. Evid. 609. Both rules are inapposite here because the government does
 not intend to use the 2008 conviction and its underlying conduct as character evidence. Rather,
 the government intends to use this evidence as direct evidence of the charged conspiracies and
 Flores’s knowing participation in them. Next, with respect to prejudice, the Court observes that
 “relevant evidence is inherently prejudicial, but it is only unfair prejudice, substantially
 outweighing probative value, which permits exclusion of relevant matter under Rule 403.”
 United States v. Hankey, 203 F.3d 1160, 1172 (9th Cir. 2000). Given that the 2008 conviction
 and the underlying 2007 drug transaction are directly relevant to an overt act in the Indictment,
 the Court finds that this evidence has probative value which is not outweighed by any unfairly
 prejudicial effect. However, the Court will nonetheless require a limiting instruction before the
 introduction of this evidence.
       Accordingly, the Court DENIES Flores’s motion in limine to exclude the 2008 prior
 conviction and underlying facts. The parties should meet and confer and propose to the Court
 an appropriate limiting instruction to address Flores’s concerns regarding unfair prejudice.
VIII. Flores’s Motion in Limine to Exclude Text Message Evidence
        After Flores’s December 10, 2014 arrest on the charges in this case, government agents
 seized his cell phone and obtained a federal search warrant for the phone. Dkt. 1645 at 1.
 Pursuant to this search, government agents extracted multiple text messages from the phone.
 Two text messages are the subject of Flores’s motion in limine. Dkt. 1627 (“F. MIL #4”). Both
 text messages were sent to Flores’s phone on December 10, 2014. The text messages state:
 “NEED AN 01 ACCORD. TELL THE YOUNG. STERS” and “ANY CUETES. FUSCAS FOR
 SALE.” Id. at 3. The government’s Hazard gang expert will testify at trial that “youngsters” is
 a coded term of art within Mexican Mafia-affiliated gangs to refer to young gang members, and
 that the modus operandi of the Hazard gang includes stealing cars—particularly Honda
 Accords—and then removing the cars’ catalytic converters for black market sale. Dkt. 1645 at
 1–2. The expert will also testify that the term “cuetes,” which means “rockets” in Spanish, is
 common code used among the Hazard gang to refer to firearms. Id. at 2. Flores seeks to
 exclude these two text messages, arguing that they constitute inadmissible hearsay and are
 unfairly prejudicial. F. MIL #4 at 3.
       The government contends that the text messages are not hearsay because: (1) the
 government does not intend to admit the text messages for the truth of any matter asserted but

 CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                           Page 10 of 15
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                           CRIMINAL MINUTES – GENERAL                          ‘O’

rather as circumstantial evidence to undermine Flores’s defense that he was not associated with
the Hazard gang; (2) the text messages contain questions which do not assert the truth or falsity
of a fact; and (3) the text messages are relevant to the state of the mind of the sender (which,
according to the government, reflects the intent and plan of the sender to commit crimes in
furtherance of the enterprise’s goals). Dkt. 1645 at 7–9. To the extent that the text messages
are not being admitted for the purpose of proving that Flores engaged in the criminal acts
described in the text messages, the Court finds that the evidence does not constitute
inadmissible hearsay. “If the significance of an offered statement lies solely in the fact that it
was made, no issue is raised as to the truth of anything asserted, and the statement is not
hearsay.” Federal Rule of Evidence 801 advisory committee notes to the 1972 proposed rules.
The Court also finds that this evidence has probative value which is not outweighed by any
unfairly prejudicial effect.
      Accordingly, the Court DENIES Flores’s motion in limine to exclude the text message
evidence.
IX.      Flores’s Motion in Limine to Exclude a PDF Duplicate Bureau of Prisons SIS Form
         on Account of Spoliation of the Original
      The Court previously suppressed on Sixth Amendment grounds a form prepared by the
BOP Special Investigative Services (“SIS”) unit reflecting an interview of Flores in which he
allegedly admitted that he was a member of the Big Hazard gang. Dkt. 1530. However, the
Court reserved ruling on whether the government could offer the SIS form for impeachment
purposes. Id. at 12.
       It appears that the government can only produce a PDF duplicate of the original SIS form
because it is the BOP’s practice to scan all documents, store them electronically, and then shred
the paper copies. Dkt. 1649 at 2. Flores moves to exclude the PDF duplicate of the original SIS
form because Flores’s expert, Kurt Kuhn, a forensic document examiner, has concluded that it
is highly improbable that Flores signed the form; according to Flores, this raises “genuine
questions” about the authenticity of the original SIS form. Dkt. 1628 (“F. MIL # 5”) at 3.
Flores also contends that it would be unfair to allow the government to use the PDF duplicate at
trial because his expert would not be able to conclusively deny or confirm that Flores signed the
SIS form without access to the original document. Id. at 4.
       Federal Rule of Evidence 1002 provides: “An original writing, recording, or photograph
is required in order to prove its content unless these rules or a federal statute provides
otherwise.” Fed. R. Evid. 1002. However, Rule 1003 provides that “[a] duplicate is admissible
to the same extent as the original unless a genuine issue is raised about the original’s
authenticity or the circumstances make it unfair to admit the duplicate.” A duplicate is defined
as “a counterpart produced by a mechanical, photographic, chemical, electronic, or other
equivalent process or technique that accurately reproduces the original.” Fed. R. Evid. 1001(e).

CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                           Page 11 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                             ‘O’

Rule 1004 further provides that “[a]n original is not required and other evidence of the content
of a writing, recording, or photograph is admissible if . . . all the originals are lost or destroyed,
and not by the proponent acting in bad faith[.]”
        Flores challenges the authenticity of the original SIS form by submitting a declaration
from Kuhn which states: “I have compared [the signature on the SIS form] with twelve known
specimens of Mr. Flores’s writing, all prepared within 15 months of the questioned document. I
am of the opinion that it is highly probable that Mr. Flores did not sign the SIS form.” Dkt.
1628 at 8, ¶ 5. Flores did not submit any of the writing samples that Kuhn relied on in reaching
his conclusion, nor has Flores submitted a declaration denying that he signed the SIS form.
Although the Court finds that the evidence submitted by Flores is thin, the Court cannot
conclude, at this juncture, that Flores has failed to raise a genuine issue as to the authenticity of
the original SIS form. This issue, however, may be moot as the government has represented
that it was only planning to use the SIS form to impeach Dr. Sanders, and the Court has
excluded Dr. Sanders’s expert testimony. However, in the event the government plans to rely
on this evidence at trial, the Court will require an evidentiary hearing on the authenticity of
Flores’s signature on the SIS form and the basis of Kuhn’s expert opinion.
       Accordingly, the Court reserves ruling on Flores’s motion to exclude the PDF duplicate
of the SIS form on spoliation grounds.
X.       Flores’s Motion in Limine to Exclude LAPD Field Interview Cards
       The government expects two law enforcement officers to testify regarding separate
instances in which Flores allegedly admitted his Hazard gang membership to them. Dkt. 1643
at 1. These conversations were documented in field interview cards that the officers created
shortly after each incident. Id. The government intends to use these field interview cards to
either refresh witness memory under Rule 612 or, if necessary, as a recorded recollection under
Rule 803(5). Id. at 2.
       Flores moves to exclude the field interview cards under the assumption that the
government will introduce the cards under the business records exception of Rule 803(6) in lieu
of calling the law enforcement officers who authored those cards. Dkt. 1629 (“F. MIL #6”). In
light of the government’s clarification that it does not intend to rely on the business records
exception to admit the field interview cards, the Court DENIES as moot Flores’s motion in
limine to exclude the field interview cards.
XI.      Flores’s Motion in Limine to Exclude Alleged False Statement to LAPD
      On November 1, 2008, law enforcement officers found Flores in front of his apartment
building, and Flores allegedly told the officers that he and his girlfriend were in the process of
moving him out of his apartment. Dkt. 1646 at 1–2. Flores represents that during this
encounter, Flores’s girlfriend was roughly arrested for dropping a cigarette on the ground. Dkt.
CR-484 (8/18)                          CRIMINAL MINUTES – GENERAL                             Page 12 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                          ‘O’

  1622 at 4. The officers then asked him which apartment he lived in, and Flores allegedly lied
  and told them he lived in apartment #5, when in fact, he lived in apartment #6. The officers told
  Flores that they were going to search his apartment pursuant to Flores’s probation terms, and
  Flores allegedly “became very nervous” and “began sweating.” Id. at 2. Upon searching
  Flores’s apartment, the officers discovered Hazard gang graffiti, methamphetamine, small
  Ziploc baggies, a digital scale, 24 rounds of ammunition, and a surveillance system. Id. at 2–4.
  The government intends to present evidence of Flores’s misrepresentation to police officers
  about the apartment he lived in, as well as his visible nervousness after he was told that police
  officers were going to search his home, as evidence demonstrating Flores’s consciousness of
  guilt. Id. at 4. Flores moves to suppress this evidence as unfairly prejudicial. Dkt. 1622 (“F.
  MIL #7”) at 4.
         The Court finds that the limited probative value of this evidence is outweighed by the
  danger of unfair prejudice. See United States v. Hodges, 770 F.2d 1475, 1479 (9th Cir. 1985)
  (even if the requirements for submitting statements showing consciousness of guilt are met, the
  evidence “may be accepted only if, on balance, its probative value is not substantially
  outweighed by the danger of unfair prejudice”). Given that Flores became nervous and made a
  misstatement during what appears to have been a tense situation between himself, his girlfriend,
  and the police, the Court finds that this evidence is not clearly probative of Flores’s
  consciousness of guilt. See United States v. Williams-Hendricks, 805 F.2d 496, 500 (5th Cir.
  1986) (holding that evidence of nervousness described in a police report should be excluded
  because such evidence “is insufficient to support a finding of guilty knowledge in the absence
  of facts suggesting that the defendant’s nervousness or anxiety was other than a normal reaction
  to circumstances which one does not understand.”).
        Accordingly, the Court GRANTS Flores’s motion in limine to exclude his alleged false
  statement to the LAPD and evidence of his nervousness.
XII.       [UNDER SEAL] Flores’s Motion in Limine to [REDACTED]
           [REDACTED]
XIII.      Flores’s Motion in Limine to Exclude GPS Expert
       As the Court indicated at the April 29, 2019 hearing, it will reserve ruling on Flores’s
  motion in limine to exclude the GPS expert until after the May 7, 2019 hearing on this motion.




  CR-484 (8/18)                        CRIMINAL MINUTES – GENERAL                          Page 13 of 15
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                            CRIMINAL MINUTES – GENERAL                        ‘O’

VII. CONCLUSION
      In accordance with the foregoing, the Court GRANTS the government’s motion in
limine to exclude any criminal records offered by Flores regarding his 2010 state court
probation proceedings.
      Subject to proper foundation, the Court will GRANT the government’s motion in limine
to [REDACTED].
       The Court GRANTS the government’s motion in limine to exclude Dr. Sanders’s expert
testimony on Flores’s probability of joining the gang, law enforcement procedures used to
identify gang members, and whether associating with gang members indicates gang
membership.
       The Court GRANTS in part the government’s motion to exclude Sera’s testimony on
whether Flores had knowledge of the December 2012 purchase and whether the text message
evidence demonstrates that Flores participated in the distribution of drugs or weapons, as well
as the portions of the noticed testimony in the April 20, 2019 supplemental expert disclosure.
The Court reserves ruling on the remainder of the government’s motion to exclude Sera’s
testimony until after the government’s expert witnesses have testified at trial.
         The Court GRANTS the government’s motion to exclude Gibson’s expert testimony.
         The Court GRANTS Flores’s motion in limine to exclude his withdrawn plea agreement.
      The Court GRANTS Flores’s motion in limine to exclude his response to the service of a
gang injunction. The Court reserves ruling on whether the government may use this evidence
for impeachment purposes.
       The Court DENIES Flores’s motion in limine to exclude the 2008 prior conviction and
underlying facts. The parties should meet and confer and propose to the Court an appropriate
limiting instruction to address Flores’s concerns regarding unfair prejudice.
         The Court DENIES Flores’s motion in limine to exclude the text message evidence.
      The Court reserves ruling on Flores’s motion to exclude the PDF duplicate of the SIS
form on spoliation grounds.
         The Court DENIES as moot Flores’s motion in limine to exclude the field interview
cards.
      The Court GRANTS Flores’s motion in limine to exclude his alleged false statement to
the LAPD and evidence of his nervousness.
         The Court DENIES Flores’s motion in limine to [REDACTED].

CR-484 (8/18)                         CRIMINAL MINUTES – GENERAL                         Page 14 of 15
                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
                          CRIMINAL MINUTES – GENERAL                            ‘O’

       The Court reserves ruling on Flores’s motion in limine to exclude the GPS expert until
after the May 7, 2019 hearing on this motion.
         IT IS SO ORDERED.
                                                                      00    :         00
                                           Initials of Deputy Clerk        CMJ




CR-484 (8/18)                       CRIMINAL MINUTES – GENERAL                             Page 15 of 15
